

Exhibit 10.1
AMENDMENT NO. 9
INTERNATIONAL PAPER COMPANY
UNFUNDED SUPPLEMENTAL RETIREMENT PLAN
FOR SENIOR MANAGERS
WHEREAS, effective as of January 1, 2008, the International Paper Company
Unfunded Supplemental Retirement Plan for Senior Managers (the "Plan") was
amended and restated in its entirety;
WHEREAS, pursuant to Section 9 of the Plan, the Company reserves the right to
amend, modify, or terminate the Plan at any time by action of the Board;
WHEREAS, the Charter of the Management Development and Compensation Committee of
the Board (the "Committee"), as amended and restated as of December 11, 2012,
provides that the Committee shall review and approve changes in Company
retirement and benefit plans for senior management;
WHEREAS, the Company desires to amend the Plan to modify the provisions of the
Plan concerning the discount rate used in calculating the lump sum payment under
Section 6(A) of the Plan when the Company and an Eligible Employee mutually
agree on a change in the Eligible Employee's previously announced anticipated
Retirement Date; and
WHEREAS, the Committee has approved this amendment and has authorized the
undersigned Plan Administrator to execute the amendment on its behalf;
NOW, THEREFORE, the Plan is amended effective as of November 1, 2019, as
follows:
1.
By replacing "(i)" and "(ii)" in the last sentence of paragraph (ii) of Section
6. (B) with "(a)" and "(b)", respectively;

2.
By replacing "(i)" and "(ii)" in the last sentence of paragraph (iii) of Section
6. (B) with "(a)" and "(b)", respectively; and

3.
By adding a new paragraph (iv) to Section 6. (B) of the Plan, as follows:



(iv)    Notwithstanding the provisions of the foregoing paragraph (ii) of this
Section 6. (B), in the event that an Eligible Employee and the Company mutually
agree on a change in the previously announced anticipated Retirement Date of the
Eligible Employee to an earlier or later date, in determining the lump sum
payment of the
1





--------------------------------------------------------------------------------




Eligible Employee's Supplemental Benefit, the discount rate shall be the lower
of (a) the discount rate elected by the Eligible Employee under the provisions
of paragraph (ii) of this Section 6. B; or (b) the Plan discount rate for the
month of December preceding the Eligible Employee's Normal Payment Date. In the
case of any Eligible Employee other than the Chief Executive Officer of the
Company ("CEO"), the CEO shall have the authority to act for the Company in
agreeing to a change in the Eligible Employee's anticipated Retirement Date. In
the event that the CEO has proposed a change in his or her anticipated
Retirement Date, approval of the Company of such proposed change may be granted
only by the Committee.
4. In all respects not amended, the Plan is hereby ratified and confirmed.
IN WITNESS WHEREOF, this Amendment to the Plan is executed this 15th
day of October , 2019.
INTERNATIONAL PAPER COMPANY
By: /s/ THOMAS J. PLATH

Name: Thomas J. Plath
Title. Senior Vice President, Human Resources and Global Citizenship, and Plan
Administrator of the International Paper Company Unfunded Supplemental
Retirement Plan For Senior Managers
2



